Motion for Reinstatement Granted, Memorandum Opinion filed April 28,
2015, Withdrawn, Appeal Reinstated, and Order filed June 2, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00169-CV
                                 ____________

                     DIOGU KALU DIOGU II, Appellant

                                       V.

 LINEBARGER GOGGAN BLAIR & SAMPSON, FORT BEND COUNTY
      TAX ASSESSOR COLLECTOR, AND FORT BEND APPRAISAL
                      DISTRICT, Appellees


                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 13-DCV-203712

                                   ORDER

      On April 28, 2015, this court issued an opinion dismissing this appeal. On,
2015, appellant filed a motion for reinstatement. The motion is GRANTED.
      This court’s opinion filed April 28, 2015, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED. The
clerk’s record is due on or before July 2, 2015.

                                  PER CURIAM